TLIC letterhead March 9, 2015 VIA EDGAR Securities and Exchange Commission treet NE Washington, D.C. 20549 Re:Separate Account VUL-5 of Transamerica Life, SEC File No. 811-10219 Ø TransUltra, Registration No. 333-153774 Rule 30b2-1 Filing Dear Commissioners: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), Transamerica Life Insurance Company (the “Company”) on behalf of the Registrant, recently sent (or will send) to its policyholders the annual reports dated December 31, 2014,for the underlying management investment companies listed below (the “Funds”). This filing constitutes the filing of those reports as required by Rule 30b2-1 under the Act: ANNUAL REPORT FILINGS: Transamerica Series Trust, Registration No. 811-4419 AIM Variable Insurance Funds (Invesco Variable Insurance Funds), Registration No. 811-07452 Alger Portfolios, Registration No. 811-05550 AllianceBernstein Variable Products Series Fund, Inc., Registration No. 811-05398 Dreyfus Investment Portfolios, Registration No.811-08673 The Dreyfus Socially Responsible Growth Fund, Inc., Registration No. 811-7044 Dreyfus Variable Investment Fund, Registration No. 811-05125 Fidelity Variable Insurance Products Fund, Registration No. 811-03329 Fidelity Variable Insurance Products Fund II, Registration No. 811-05511 Franklin Templeton Variable Insurance Products Trust, Registration No. 811-5583 Janus Aspen Series,Registration No. 811-07736 MFS Variable Insurance Trust, Registration No. 811-08326 PIMCO Variable Insurance Trust, Registration No. 811-08399 Universal Institutional Funds, Inc., Registration No. 811-07607 Some of the funds included in each Fund Company’s annual report filings may not be available under every Policy offered by the Registrant. The Company understands that the Funds have filed, or will file, their annual reports with the commission under the separate cover, pursuant to Rule 30d-1. To the extent necessary, these filings are incorporated herein by reference. If you have any questions regarding this filing, please contact me at (727) 299-1830 or Gayle Morden at (727) 299-1747. Sincerely, /s/ Arthur D. Woods Arthur D. Woods Vice President & Counsel
